     Case 4:19-cr-00105-RM-LAB Document 51 Filed 09/21/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-19-00105-001-TUC-RM (LAB)
10                 Plaintiff,                         ORDER
11   v.
12   Francisco Javier Lara,
13                 Defendant.
14
15           Defendant Francisco Javier Lara was convicted based on a guilty plea of
16   conspiracy to possess with intent to distribute heroin in violation of 21 U.S.C. §§

17   841(a)(1), 841(b)(1)(A)(i), and 846. (Doc. 42.) On July 30, 2019, the Court sentenced
18   him to a 40-month term of imprisonment followed by a 5-year term of supervised release.

19   (Id.)   Currently pending before the Court is Defendant’s Motion for Reduction of

20   Sentence. (Doc. 45.) In the Motion, Defendant requests that he be released to home
21   confinement pursuant to 18 U.S.C. § 3624(c)(2). (Id.) Defendant argues that he “meets
22   all of the criteria for home confinement detention,” has no criminal history or history of

23   violence, and has exhibited excellent institutional behavior. (Id. at 2.) He avers that he

24   will reside with his mother in Tucson, Arizona, if released. (Id.) Defendant attaches to

25   his Motion a letter dated February 24, 2021 that he sent to Warden C. Carter of the

26   Federal Correctional Institution (“FCI”)—Florence. (Doc. 45-1 at 2-3.) In the letter,
27   Defendant requests home confinement and expresses a fear of contracting COVID-19.
28   (Id.) Defendant avers that he received no response to the letter. (Doc. 45 at 1.)
     Case 4:19-cr-00105-RM-LAB Document 51 Filed 09/21/21 Page 2 of 4



 1          The Government filed a Response in opposition to Defendant’s Motion. (Doc.
 2   49.) In the Response, the Government argues that nothing in 18 U.S.C. § 3624(c)(2)
 3   authorizes the Court to order home confinement, and even if the Court did have such
 4   authority, Defendant fails to provide any documentation supporting his request. (Id. at 2-
 5   3.) The Government further argues that, if the Court were to construe Defendant’s
 6   Motion as requesting compassionate release, Defendant has not shown that he exhausted
 7   administrative remedies and has not specified any medical condition that would place
 8   him at heightened risk of serious illness if he contracted COVID-19.            (Id. at 3.)
 9   Furthermore, the Government notes that Defendant tested positive for COVID-19 in
10   December 2020 and was asymptomatic, and that he was offered a COVID-19 vaccine in
11   March 2021 but refused it. (Id.; see also Docs. 49-1 and 49-2.)
12          Defendant did not file a reply, but he filed a Supplement (Doc. 50) containing
13   emails that he sent to FCI staff, in which he requests to participate in the RDAP program
14   and complains of a possible staph infection on his arm and leg. (Doc. 50-1.) Defendant
15   avers that the emails relate to the letter he sent to the Warden of FCI—Florence and
16   should be considered by the Warden and the Court. (Doc. 50.)
17          Pursuant to 18 U.S.C. § 3624(c)(2), the Bureau of Prisons may place a prisoner in
18   home confinement “for the shorter of 10 percent of the term of imprisonment of that
19   prisoner or 6 months.” The CARES Act allows the Director of the Bureau of Prisons to
20   “lengthen the maximum amount of time for which the Director is authorized to place a
21   prisoner in home confinement” under 18 U.S.C. § 3624(c)(2), “if the Attorney General
22   finds that emergency conditions will materially affect” BOP functioning during the
23   national COVID-19 emergency period. Pub. L. 116-136 ¶ 12003(b)(2) (Mar. 27, 2020).
24   However, “[w]hile the CARES Act gives the BOP broad discretion to expand the use of
25   home confinement during the COVID-19 pandemic,” district courts lack jurisdiction to
26   order home confinement under 18 U.S.C. § 3624(c)(2). United States v. Carlucci, No. 10-
27   00464-01-KHV, 2020 WL 2527013, at *3 (D. Ariz. May 18, 2020), aff’d, 848 F. App’x
28   339 (9th Cir. 2021). Accordingly, this Court has no authority to grant the relief requested


                                                -2-
     Case 4:19-cr-00105-RM-LAB Document 51 Filed 09/21/21 Page 3 of 4



 1   by Defendant.
 2         Even if the Court were to construe Defendant’s Motion as seeking compassionate
 3   release pursuant to 18 U.S.C. § 3582(c)(1)(A), the Motion fails. Under 18 U.S.C. §
 4   3582(c)(1)(A), a court may reduce a term of imprisonment upon a defendant’s motion,
 5   after considering the factors set forth in 18 U.S.C. § 3553(a), if: (1) the defendant has
 6   fully exhausted his administrative remedies, (2) “extraordinary and compelling reasons”
 7   warrant the reduction, and (3) the reduction is consistent with applicable policy
 8   statements issued by the Sentencing Commission.1 18 U.S.C. § 3582(c)(1)(A). A
 9   defendant exhausts his administrative remedies by appealing a failure of the Bureau of
10   Prisons to bring a motion on his behalf or by the lapse of 30 days from the receipt of a
11   request for compassionate release by the warden of the defendant’s facility. Id.
12         Defendant has not shown that he exhausted administrative remedies for purposes
13   of 18 U.S.C. § 3582(c)(1)(A), because he has not shown that he filed a request for
14   compassionate release (as opposed to home confinement) with the warden of his facility.
15   Furthermore, Defendant has not shown that “extraordinary and compelling reasons”
16   warrant a reduction in his sentence, as he has not shown that he suffers from any medical
17   conditions that make him susceptible to serious illness from COVID-19. In fact, the
18   evidence submitted by the Government shows that Defendant tested positive for COVID-
19   19 in December 2020 and was asymptomic. (Doc. 49-1.) Furthermore, Defendant was
20   offered but refused to take the Moderna COVID-19 vaccine in March 2021. (Doc. 49-2.)
21   Defendant’s “decision not to take advantage” of the COVID-19 vaccine “undercuts his
22   argument that COVID-19 is a serious threat to his health which justifies his immediate
23   release.” United States v. Germano, No. 17-40044-TSH, 2021 WL 1862202, at *3 (D.
24   Mass. May 10, 2021).
25         As the Court is not authorized to grant Defendant’s requested relief under 18
26   1
      The Ninth Circuit recently held that the current version of U.S.S.G. § 1B1.13 is not an
     applicable policy statement for purposes of 18 U.S.C. § 3582(c)(1)(A) motions filed by a
27   defendant. United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021) (per curiam). The
     Ninth Circuit explained that “[t]he Sentencing Commission’s statements in U.S.S.G. §
28   1B1.13 may inform a district court’s discretion for § 3582(c)(1)(A) motions filed by a
     defendant, but they are not binding.” Id.

                                                -3-
     Case 4:19-cr-00105-RM-LAB Document 51 Filed 09/21/21 Page 4 of 4



 1   U.S.C. § 3624(c)(2), and relief under 18 U.S.C. § 3582(c)(1)(A) is unwarranted,
 2         IT IS ORDERED that Defendant’s Motion for Reduction of Sentence (Doc. 45)
 3   is denied.
 4         Dated this 20th day of September, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -4-
